Dismissed and Memorandum Opinion filed April 1, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00160-CR
____________
 
JIMMIE MARK PARROT, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1227343
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to theft.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on January 22, 2010, to confinement for 15 years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se
notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the trial
court’s certification.  See Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish C Tex. R. App. P. 47.2(b)